DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inuzuka (JP2016001933, “Inuzuka”).
Re claim 1, Inuzuka discloses a rotor 2 for an electric machine 1 (fig 1) comprising: 
a plurality of laminations 7 (figs 3-4, para [0017] & [0023]-[0024]) arranged in a stack (fig 3) defining a void 6 (figs 2-4, para [0023], void formed by through holes 6 of rotor stack) having a magnet-receiving portion (figs 2-4, portion of 6 magnets 4a-c 
a magnet 4a-c (figs 1-3, para [0018]) disposed in the magnet-receiving portion (figs 1-2), wherein some but not all of the laminations 7b (figs 2-3 & 5) include a positioner 8 (figs 2-3 & 5, para [0025]-[0026]) projecting into the flux barrier portion 5 (figs 2-3) such that the positioners 8 form a series of spaced-apart shelves retaining the magnet 4a-c within the magnet-receiving portion (fig 3), the shelves spaced apart from one another by one or more of the laminations 7a having no positioner (fig 3). 
Re claim 2, Inuzuka discloses claim 1 as discussed above and further discloses each axially-adjacent pair of the laminations 7b that include the positioner 8 is separated by an equal number of laminations 7a having no positioner (fig 3, para [0024]). 
Re claim 3, Inuzuka discloses claim 1 as discussed above and further discloses at least two of the laminations 7a having no positioner are between an axially-adjacent pair of shelves (fig 3). 
Re claim 4, Inuzuka discloses claim 1 as discussed above and further discloses the void 6 further has a second flux barrier portion contiguous with the magnet-receiving portion on a side thereof opposite from the flux barrier portion (figs 2-4, para [0020]-[0022], one flux barrier 5 includes 5a & 5b of all laminations on other side of magnets 4a-c), and the laminations 7b that include the positioner 8 further include a second positioner 8 projecting into the flux barrier portions 5 (figs 1-2 & 5). 
Re claim 5, Inuzuka discloses claim 1 as discussed above and further discloses the stack defines a plurality of voids 6 each comprising a magnet-receiving portion and a flux barrier portion 5 contiguous therewith (figs 1-4). 
Re claim 6, Inuzuka discloses claim 1 as discussed above and further discloses the magnet-receiving portion is rectangular in cross section (figs 1-5). 
Re claim 7, Inuzuka discloses a lamination stack of a rotor 2 of an electric machine 1 (fig 1) comprising: 
a plurality of first laminations 7a (figs 3-4, para [0017] & [0023]-[0024]), each defining therein a hole 6 (figs 2-4, para [0023]) comprising a magnet-receiving section (figs 2-4, portion of 6 magnets 4a-c occupy) and a flux barrier section 5a contiguous with the magnet-receiving section (figs 2-4, para [0022]-[0023], one flux barrier 5a on one side of magnets 4a-c), the flux barrier sections 5a having a first configuration producing a first degree of flux leakage during operation of the electric machine 1 (figs 2-4, para [0027]-[0028]); and 
a plurality of second laminations 7b (figs 3 & 5, para [0017] & [0023]-[0024]) each defining therein a hole 6 (figs 2-3 & 5, para [0023]) comprising a magnet-receiving section (figs 2-3 & 5, portion of 6 magnets 4a-c occupy) and a flux barrier section 5b contiguous with the magnet-receiving section (figs 2-3 & 5, para [0023], one flux barrier 5b on one side of magnets 4a-c), the flux barrier sections 5b of the second laminations 7b having a second configuration different from the first configuration (figs 3-4) and producing a second degree of flux leakage during operation of the electric machine 1 greater than the first degree of flux leakage (figs 2-3 & 5, para [0027]-[0028]), wherein the lamination stack is formed by interspersing the first and second laminations 7a-b 
Re claim 8, Inuzuka discloses claim 7 as discussed above and further discloses the second laminations 7b each comprise a positioner 8 (figs 2-3 & 5, para [0025]-[0026]) forming a physical barrier between the magnet-receiving section and the flux barrier section 5b to obstruct movement of a magnet 4a-c positioned in the magnet-receiving section toward the flux barrier section 5b (figs 2-3 & 5, para [0025] & [0029]-[0030]). 
Re claim 9, Inuzuka discloses claim 8 as discussed above and further discloses each axially-adjacent pair of the second laminations 7b is separated by an equal number of the first laminations 7a (fig 3, para [0024]). 
Re claim 10, Inuzuka discloses claim 8 as discussed above and further discloses at least two of the first laminations 7a are between an axially-adjacent pair of the second laminations 7b (fig 3, para [0024]). 
Re claim 11, Inuzuka discloses claim 8 as discussed above and further discloses the hole 6 of each of the second laminations 7b further has a second flux barrier section 5b contiguous with the magnet-receiving section on a side thereof opposite from the flux barrier section 5b (figs 2-3 & 5, 5b on other side of magnets 4a-c), and the second laminations 7b each comprise a second positioner 8 projecting into the second flux barrier section 5b (figs 2-3 & 5). 

Re claim 12, Inuzuka discloses claim 7 as discussed above and further discloses the magnet-receiving sections of the first and the second laminations 7a-b are rectangular in cross section (figs 1-5). 
Re claim 13, Inuzuka discloses a lamination stack of a rotor 2 of an electric machine 1 (figs 1 & 3) comprising: 
a plurality of positioning laminations 7b (figs 3 & 5, para [0017] & [0023]-[0024]) each defining therein a hole 6 (figs 2-3 & 5, para [0023]) comprising a magnet-receiving section (figs 2-3 & 5, portion of 6 magnets 4a-c occupy) and at least one flux barrier section 5b contiguous with the magnet-receiving section (figs 2-3 & 5, para [0023], one flux barrier 5b on one side of magnets 4a-c), the flux barrier section 5b having a perimeter configured to obstruct movement of a magnet 4a-c positioned in the magnet-receiving section of the hole 6 toward the flux barrier sections 5b of the hole 6 (figs 2-3 & 5, para [0025]-[0026] & [0029]-[0030], perimeter formed by 8); and 
a plurality of plain laminations 7a (figs 3-4, para [0017] & [0023]-[0024]) each defining therein a hole 6 (figs 2-4, para [0023]) comprising a magnet-receiving section (figs 2-4, portion of 6 magnets 4a-c occupy) and a flux barrier section 5a contiguous with the magnet-receiving section (figs 2-4, para [0022]-[0023], one flux barrier 5a on one side of magnets 4a-c), the flux barrier section 5a having a perimeter configured to present no obstruction to movement of a magnet 4a-c positioned in the magnet-receiving section toward the flux barrier section 5a (figs 3-4), at least one of the plain laminations 7a being located between an axially-proximate pair of the positioning laminations 7b (fig 3, para [0024]). 

Re claim 14, Inuzuka discloses claim 13 as discussed above and further discloses the positioning laminations 7b each comprise a positioner 8 (figs 2-3 & 5, para [0025]-[0026]) forming a physical barrier between the magnet-receiving section and the flux barrier section 5b to obstruct movement of a magnet 4a-c positioned in the magnet-receiving section toward the flux barrier section 5b (figs 2-3 & 5, para [0025] & [0029]-[0030]). 
Re claim 15, Inuzuka discloses claim 13 as discussed above and further discloses each axially-adjacent pair of the positioning laminations 7b is separated by an equal number of the plain laminations 7b (fig 3, para [0024]). 
Re claim 16, Inuzuka discloses claim 13 as discussed above and further discloses at least two of the plain laminations 7a are between an axially-adjacent pair of the positioning laminations 7b (fig 3, para [0024]). 
Re claim 17, Inuzuka discloses claim 13 as discussed above and further discloses the hole 6 of each of the positioning laminations 7b further has a second flux barrier section 5b (figs 2-3 & 5, 5b on other side of magnets 4a-c) contiguous with the magnet-receiving section on a side thereof opposite from the flux barrier section 5b, and the positioning laminations 7b each comprise a second positioner 8 projecting into the second flux barrier section 5b (figs 2-3 & 5). 
Re claim 18, Inuzuka discloses claim 13 as discussed above and further discloses the magnet-receiving sections of the plain laminations 7a and the positioning laminations 7b are rectangular in cross section (figs 1-5).

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsubara et al. (JP2001258187, figs 4-8, teaches providing 25 on a portion of laminations para [0034]), Nigo et al. (US20180248426, figs 2-7), Oketani et al. (US20150364959, figs 2-5), Nishiura et al. (US20070252469, figs 1-3) and Nigo et al. (US20150280500, figs 2-7), all read on at least claims 1, 7 and 13.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834